DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 11/02/2018. In virtue of this communication, claims 1 - 10 are pending in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “2” on p. 6 line 23 and claims 1 and 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the body of the description: “8” in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both “a rectifier/limiter circuit” on p. 7 line 9 and “coil antenna” elsewhere.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4, 5, 7 and 9 recite multiple instances of the limitation "microchip", “the microchip”, “said microchip” and “same microchip”.  It is not clear whether they are for the same or different microchips since the only differentiating feature between them appear to be corresponding reference designators and not all of them are even shown in the drawings (such as reference designator “2”). However, these reference designators should not be the only differentiating feature between the limitations in the claim.  Therefore, the antecedent bases for these limitations are not clear. The examiner suggests to use such terms as “first microchip” and “second microchip”, or similar, to differentiate between the microchips.
Claim 1 recites the limitations "the electric current" in line 7, “the components” in line 12, “the opposite ends” in line 15, “the respective transmission/reception functions” in lines 18 – 19.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 4 recites the limitation "the open state".  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the time required".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the components".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “the availability” and "the single components".  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 9 recites the limitations "the data received" in line 2 and “the instants” in line 3, both on page 12 of the claim listing.  There is insufficient antecedent basis for each of these limitations in the claim.
Claim 10 recites the limitation "the impedance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 2 – 10 are also rejected as being dependent from the rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180294844 (Choi) in view of US 20160189136 (Mercille).
Regarding claim 1, Choi teaches “Wearable device (1) (shown as watch in FIG 2, 3, 10 - 13 with corresponding description) with integrated RFID or NFC chipset (paragraph 0054: The short-range communication module 114 is configured to facilitate short-range communication and to support short-range communication using Radio Frequency IDentification (RFID), Near Field Communication (NFC). Although usage of “chipset” is not explicitly disclosed, it is either implicit, since no discrete components providing this functionality would fit into the small internal volume of the watch, or alternatively, the examiner takes an official notice that the usage of chipsets to provide RFID or NFC functionality was well-known in the art at the effective filing date of the application. Therefore, it would have been obvious to a person of ordinary skill in the art to implement the RFID or NFC functionality using corresponding chipset, as was well known in the art. Doing so would have allowed using widely available and inexpensive components rather than designing something from scratch), comprising:
-    a microchip (2) for management…” “…of radio-frequency communications in RFID or NFC standards (paragraph 0054: The short-range communication module 114 is configured to facilitate short-range communication and to support short-range communication using Radio Frequency IDentification (RFID), Near Field Communication (NFC). With respect to “microchip”, please see above discussion regarding claimed “chipset”);
(paragraphs 0092 – 0092: NFC antenna 230, also shown in FIG 10 – 13. With respect to implementing the antenna coils using “metal”, it is not explicitly disclosed; however, it is either implicit, since the antenna coil is conductive (see pr. 0207) and metals are well-known to be conductive, or alternatively, it would have been obvious to a person of ordinary skill in the art to implement the antenna coils using metallic conductors to provide conductivity) and/or metal coils (7”) adapted to generate via electromagnetic induction the electric current required for operation of said device (1) (Since the claim is written in the alternative form (“A and/or B”), it is sufficient to meet at least one of the limitations “A” or “B” in the claim to meet the limitations of the whole claim. In this case the limitations “A” is met.);
-    a memory chip (4), adapted to contain data (paragraph 0055: In order to operate the NFC module in the card mode, the watch-type mobile terminal 100 may further include a security module for storing card information (“a memory chip”). The security module may be a physical medium such as Universal Integrated Circuit Card (UICC) (e.g., a Subscriber Identification Module (SIM) or Universal SIM (USIM)), a secure micro SD and a sticker (“a memory chip”))…” “…manageable by the microchip (2’) (paragraph 0055: Single Wire Protocol (SWP)-based data exchange may be performed between the NFC module and the security module.),
characterized in that it comprises:
(watch in FIG 2, 3, 10 - 13);
-    a reversible closing buckle (6) for said wearable object (5), associated with the opposite ends of said coils (7’, 7”) of said antenna (3) (various types of buckles are shown in FIG 10 – 13 with corresponding description showing connections to portions of the antenna coils),
where said buckle (6) is adapted to determine in said coils (7’, 7”) a point of discontinuity, capable of reversibly inhibiting the respective transmission/reception functions of signals in RFID or NFC standards (paragraph 0167: Since the first band 202a and the second band 202b are separated by the fastener 203, the antenna 230 provided in the band 202 may be separated. Paragraphs 0172 – 0173: When the watch-type mobile terminal 100 is worn on the wrist of the user and then the fasting part 204 of the fastener 203 is fastened to the fastening hole 205 of the second band 202b, the plurality of contact parts 207 disposed at the outer side surface of the first band 202a may be brought into contact with the antenna 230 of the second band 202b, thereby configuring a closed-loop antenna structure.) and of generating electric current via electromagnetic induction (when the band is unbuckled, the portions of antenna are disconnected from each other and no longer form a closed-loop antenna structure; therefore, no electric current may be generated “via electromagnetic induction”), so as to prevent unauthorized transmission by said microchip (2’) of the data…” “…contained in said memory chip (4) associated therewith (when the band is unbuckled, the portions of antenna are disconnected from each other and no longer form a closed-loop antenna structure; therefore, no transmissions of any data, authorized or unauthorized, may take place).”
Choi does not disclose that the short-range communication module 114 also manages “encryption” as well as presence and possible transmission of “encryption keys of the same” in the security storage module (“memory chip”).

Mercille teaches systems and methods for authenticating a mobile device for use in a secure transaction (abstract). In particular, Mercille teaches a transaction-enabled device which is also a second mobile device which could be a watch (paragraphs 0012 and 0014). The transaction-enabled device communicates with the master device using near field communication (paragraph 0023) and with a merchant's point of sale terminal also using near field communication (paragraph 0042). Paragraphs 0047 – 0049 disclose a process for authenticating the device as a transaction-enabled device for a secure transaction and includes step 428 in which the second device receives authentication information from the master device via the secure transaction module. The authentication information from the second device is stored in the secure element. As stated in paragraph 0046, the authentication information may include a token and one or more encryption keys.
In other words, Mercille teaches “a microchip (2) for management (paragraph 0025: The transaction-enabled device 160 also comprises a secure transaction module 162 which is adapted to facilitate a secure transaction with the transaction processing server 130, and may correspond to specialized hardware and/or software utilized by transaction-enabled device 160.) and encryption (paragraph 0051: the secure transaction module of the transaction-enabled device prepares an authentication message for the service provider; the message may include transaction information such as price, payee identification, a timestamp, an electronic token and all or a portion of the message may be encrypted using one or more encryption keys received from the service provider.) of radio-frequency communications in RFID or NFC standards (paragraph 0023 and 0042 regarding near field communications)” as well as presence of “encryption keys of the same” in the security storage module (paragraph 0058 and FIG 7a illustrate data structures for stored information at the transaction-enabled device which includes encryption key).
Therefore, since Choi does not disclose details of the initial authorization/authentication/activation of the watch, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Mercille method of authenticating a mobile device, for use in a secure transaction in the device of Choi. Doing so would have allowed to delegate the authority to enter into the secure transaction to a second mobile device, such as a smart watch (Mercille, paragraph 0012) for those cases when the convenience and efficiency of wearable electronic technology for certain applications is desired without sacrificing security (Mercille, paragraph 0002).
Regarding claim 2, Choi in combination with Mercille teaches “characterized in that the microchip (2’) comprises receiving means (Mercille, paragraph 0024: a communications module 168 configured for wired and/or wireless communication with master device 110, companion device 170 and transaction processing server 130, thus “receiving means”) of identification codes and encryption keys, for preliminary activation, transmitted via software applications executed by portable or fixed electronic devices, connected physically or remotely to the device (1) (Paragraphs 0047 – 0049 disclose a process for authenticating the device as a transaction-enabled device for a secure transaction and includes step 428 in which the second device receives authentication information from the master device (“transmitted via software applications executed by portable or fixed electronic devices, connected physically or remotely to the device”) via the secure transaction module. The authentication information from the second device is stored in the secure element. As stated in paragraph 0046, the authentication information may include a token (correspond to “identification codes”) and one or more encryption keys. Receipt of this authentication information means that the device is “activated” for transactions).”
Regarding claim 3, Choi teaches “characterized in that the wearable object (5) is a personal object such as a bracelet, watch, belt or the like (disclosed as watch shown in FIG 2, 3 and 10 – 13).”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180294844 (Choi) in view of US 20160189136 (Mercille) as applied to claim 1 above, and further in view of US 20030085288 (Luu).
Regarding claim 6, Choi does not teach how the antenna is applied on the watchband and thus does not teach “characterized in that it comprises support films for 
Luu in paragraphs 0050 – 0053 teaches a support film 32 which may be formed as a multi-layered film or a film laminate with antenna 30 being embedded within or sandwiched between the layers of the film. An adhesive is applied to one surface of film 32. Support film 32 having antenna 30 thereon is adhered onto the carrier.
Therefore, since Choi does not teach how the antenna is applied on the watch band, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Luu method of antenna application using adhesive film, onto the watch band of Choi simply to fill in where Choi is silent and as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.

Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180294844 (Choi) in view of US 20160189136 (Mercille) as applied to claim 1 above, and further in view of US 20080238632 (Endo).
Regarding claim 7, Choi does not teach internal structure of the device and thus does not teach “characterized in that it comprises a rectifier/limiter circuit (8) adapted to 
On the other side, Endo in FIG 1 with corresponding description teaches a structure of an ID tag of an RFID system which includes “a rectifier/limiter circuit (8) (paragraphs 0037 – 0039: a rectification circuit 2 and voltage stabilization circuit 3 stabilizes the primary voltage VCC outputted from the rectification circuit 2) adapted to obtain from the antenna (3) the electric current required for operation of the microchip (2) and of the components of the device (1) correlated thereto (paragraphs 0038 – 0039: The rectification circuit 2 receives a radio wave via an antenna, rectifies power due to electromagnetic induction thereof and outputs the same as a primary voltage VCC. The voltage stabilization circuit 3 stabilizes the primary voltage VCC outputted from the rectification circuit 2 and supplies the same to the command demodulation circuit 4, the back scatter circuit 5, the random number generation circuit 6, the logic circuit 7 and the communication distance limitation control circuit 8 as an internal power source voltage VDD serving as operation power).”
Therefore, since Choi does not teach internal structure of the device, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Endo elements for the internal structure, in the device of Choi simply to fill in where Choi is silent and as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen 
Doing so would have also provided the functionality required for operation of the Choi’s device.
Regarding claim 8, Choi does not teach internal structure of the device and thus does not teach “characterized in that it comprises a circuit for indicating the availability of electric current (9), adapted to enable operation of the single components of the device (1).”
On the other side, Endo in FIG 1 with corresponding description teaches a structure of an ID tag of an RFID system which includes “characterized in that it comprises a circuit for indicating the availability of electric current (9), adapted to enable operation of the single components of the device (1) (paragraphs 0038 – 0039: The rectification circuit 2 receives a radio wave via an antenna, rectifies power due to electromagnetic induction thereof and outputs the same as a primary voltage VCC. The voltage stabilization circuit 3 stabilizes the primary voltage VCC outputted from the rectification circuit 2 and supplies the same to the command demodulation circuit 4, the back scatter circuit 5, the random number generation circuit 6, the logic circuit 7 and the communication distance limitation control circuit 8 as an internal power source voltage VDD serving as operation power. In this case, supplying the voltage VDD also serves as an implicit indication of “the availability of electric current (9)” (indeed, when the voltage VDD is supplied it also indicates its availability). This also enables “operation of the single components of the device (1)”, whatever that may be).”
Alternatively, this function is also implemented in the power intensity monitor unit 14 (see paragraph 0047) which monitors power of the primary voltage VCC, judges whether the power is predetermined arbitrary field intensity or more and outputs the judgment result as a control signal (“a circuit for indicating the availability of electric current (9)”). This controls the switch 16 which enables “operation of the single components of the device (1)” by supplying or not supplying the signal from the demodulator circuit 4.
 Therefore, since Choi does not teach internal structure of the device, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Endo elements for the internal structure, in the device of Choi simply to fill in where Choi is silent and as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
Doing so would have also provided the functionality required for operation of the Choi’s device.
Regarding claim 9, Choi does not teach internal structure of the device and thus does not teach “characterized in that it comprises a detector/decoder circuit (10) 
On the other side, Endo in FIG 1 with corresponding description teaches a structure of an ID tag of an RFID system which includes “a detector/decoder circuit (10) (implemented as combination of demodulator circuit 4 and decoder 9) adapted to supply the microchip (2’) with the data received from a Reader (R) of an RFID or NFC system (paragraph 0040: The command demodulation circuit 4 demodulates various commands transmitted from a reader performing reading of information, converts the same to digital signals and outputs the same to the logic circuit 7.  Paragraph 0042: The command decode unit 9 decodes a command demodulated by the command demodulation circuit 4 and outputs the same to the operation control unit 11.) and to signal to a modulator (11) the instants in which it is possible to transmit the data…” “…contained in the memory chip (4), toward said Reader (R) of said RFID or NFC system, via said microchip (2’) (paragraph 0044: The response unit 12 receives an instruction of a response parameter from the operation control unit 11 and operates the back scatter circuit 5. Paragraph 0041: The back scatter circuit 5 modulates a reflection wave (back scatter) according to data. Paragraph 0043: The operation control unit 11 conducts operation control of reading/writing of information of the memory 13 based on the command outputted from the command decode unit 9 and performs the reading/writing of information. In other words, based on the received instruction from the reader, the device performs reading of the data from the memory and transmits it back to the reader. The instruction from the reader to transmit the data is received through detection/demodulation which thus indirectly “signals” the back scatter circuit to modulate a reflection wave in accordance with the data to be transmitted back to the reader).”
Therefore, since Choi does not teach internal structure of the device, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Endo elements for the internal structure, in the device of Choi simply to fill in where Choi is silent and as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
Doing so would have also provided the functionality required for operation of the Choi’s device.
With respect to transmission of “the encryption keys”, this represents specific type of information being transmitted and thus is merely a statement of intended use or environment in which the device is used and thus this recitation does not have to be given patentable weight. It should be emphasized that “apparatus claims must be structurally distinguishable from the prior art.” In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: “Apparatus claims cover what a device is, not what it does” (emphases in original).  To emphasize the point further, the court added: “An invention need not operate differently than the prior art to be patentable, but need only be different”.  “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). “[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.” Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential).
Additionally or alternatively, the examiner takes an official notice that it is well-known in the art to transmit encryption keys from the memory using near field communication technology. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize transmission of encryption keys stored in the memory in the device of Choi, if the application requires to do so.
Regarding claim 10, Choi does not teach internal structure of the device and thus does not teach “characterized in that it comprises a modulator (11) of the impedance of the antenna (3), adapted to generate a pilot signal useful for transmission of the data and of the encryption keys of the same, contained in the memory chip (4), toward a Reader (R) of an RFID or NFC system.”
(paragraph 0041: The back scatter circuit 5 modulates a reflection wave (back scatter) by changing antenna terminal impedance according to data.).”
Therefore, since Choi does not teach internal structure of the device, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Endo elements for the internal structure, in the device of Choi simply to fill in where Choi is silent and as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the answer depends on “whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 417.
Doing so would have also provided the functionality required for operation of the Choi’s device.
With respect to transmission of “the encryption keys”, this represents specific type of information being transmitted and thus is merely a statement of intended use or environment in which the device is used and thus this recitation does not have to be given patentable weight. It should be emphasized that “apparatus claims must be In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959) it was held that apparatus claims must be distinguished from prior art in terms of structure rather than function.  In Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), the court held that: “Apparatus claims cover what a device is, not what it does” (emphases in original).  To emphasize the point further, the court added: “An invention need not operate differently than the prior art to be patentable, but need only be different”.  “[a]n intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.” See Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003). “[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer-implemented product or process.” Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential).
Additionally or alternatively, the examiner takes an official notice that it is well-known in the art to transmit encryption keys from the memory using near field communication technology. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize transmission of encryption keys stored in the memory in the device of Choi, if the application requires to do so.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180294844 (Choi) in view of US 20160189136 (Mercille) as applied to claim 1 alternatively (US 20160125677 (Williams) or US 20150161371 (Hoshi)) and US 20150312038 (Palanisamy).
Regarding claim 4, Choi does not teach “characterized in that it comprises a microchip (2”) associated with said buckle (6) of the wearable object (5), adapted to detect the open state of the same buckle (6) and consequently to cause deactivation of said microchip (2’) and simultaneous deletion of the data and of the encryption keys contained in said memory chip (4).”
Williams in paragraph 0039 discloses a connector provided on a wrist band of a watch type wearable device 104 to detect when the wrist band is unbuckled. Thus, the connector may detect that the watch type wearable device is unbuckled and taken off the user when the connector is disconnected. Paragraph 0045: based on the signals received from the sensors, the controller 220 may determine whether the wearable device 104 is still worn by the user. In other words, Williams teaches “a microchip (2”) (controller 220) associated with said buckle (6) of the wearable object (5), adapted to detect the open state of the same buckle (6)”. Further, paragraph 0069: upon determination that the wearable device is taken off from the user or is separated from the user, the user may be logged out of the account or stop being authenticated thus preventing fulfillment of certain functions by the controller (“deactivation” at least with respect to those functions).

Alternatively, Hoshi in paragraph 0042 teaches a deployment detector 37 which detects closing of the buckle of the electronic bracelet 10 as putting of the electronic bracelet 10 on the user (human body) 11, and detects opening of the buckle or the like (controller 31 in FIG 3) associated with said buckle (6) of the wearable object (5) (controller 31 is associated with the buckle through the deployment detector 37), adapted to detect the open state of the same buckle (6)”. Further, paragraph 0052 teaches that if the electronic bracelet (wearable device) is removed from the human body after a certain function has started, the authentication controller disables this function thus preventing fulfillment of this function by the controller (“deactivation” at least with respect to that function).

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Williams or Hoshi method of user authentication based on whether the device is or is not being worn, in the system of Choi. Doing so would have allowed to provide greater security to the user's account (see Williams, paragraph 0071) or enable certain functions only when the authentication is successful (see Hoshi, par. 0016).

In further art, Palanisamy in paragraphs 0017, teaches that when an application becomes inactive on the communication device, the decrypted token or sensitive information can be removed from the communication device (e.g., deleted from memory) such that the decrypted token or sensitive information is only temporarily available on the communication device. Paragraph 0074 also teaches the same for encryption key.

Regarding claim 5, Choi teaches “characterized in that it comprises power supply means (12) associated with said microchip (2”) (implicit since every component requires power for operation)…”
Choi does not disclose that the power supply means “adapted to allow operation of the same microchip (2”) for the time required to deactivate said microchip (2”) and to delete the data and the encryption keys contained in said memory chip (4).”
However, since this function is disclosed by the combination of (Williams or Hoshi) and Palanisamy, the feature recited by the claim must either be present in the device so that the function may be performed, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to provide such a power supply to allow the function disclosed by the combination of (Williams or Hoshi) and Palanisamy to be performed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648